Citation Nr: 1012294	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder wound 
or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1944 until March 
1946 and from February 1948 until January 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The Board first considered this appeal in August 2009 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  
As such, this matter is properly returned to the Board for 
appellate consideration.  


FINDING OF FACT

The evidence does not demonstrate that any currently 
diagnosed disability related to a right shoulder wound or 
injury is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
would or injury have been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
cases, such as the present case, where the claimant's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the claimant in developing facts pertinent to his 
claim in a case where service records are presumed destroyed 
includes the obligation to search for alternative medical 
records and alternative sources of evidence to substantiate 
the claim. Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in June 2008, August 2008 
and October 2009 that fully addressed all notice elements.  
These letters informed the Veteran of how to substantiate 
the claim and advised him of the information VA would seek 
to obtain and the information he should try to obtain.  
While none of these letters specifically advised the Veteran 
that his service treatment records were unavailable, the 
Board notes that the Veteran received a copy of the August 
2009 Board decision which addressed the missing records.  
Furthermore, the June 2008 letter advised the Veteran of 
types of alternate source documents, such as lay statements, 
which could be obtained.  Furthermore, the RO previously 
obtained sick call records which reflect the Veteran was 
treated on 2 separate occasions.  In sum, the RO has done 
everything reasonably possible to locate the service 
treatment records and otherwise associate alternate source 
documents with the claims files upon learning the service 
treatment records were unavailable.  As such, the RO has 
satisfied the heightened duties of Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the separation 
examinations and records from sick call, VA outpatient 
treatment records and private medical records.  The Veteran 
submitted lay statements in support of his claim.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks 
service connection for a right shoulder wound or injury.  He 
argues that he injured his right shoulder during service in 
Panama and had continuous complaints of pain since that 
time. 

As an initial matter, the Board notes that this is a case 
where the Veteran's service treatment records are presumed 
to have been destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis.  In such a case, 
where records in the control of the VA are unavailable due 
to no fault of the Veteran the duty to notify and assist is 
heightened. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
Additionally, under such circumstances, there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) evidence of a 
current disability, (2) evidence of an inservice incurrence 
or aggravation of an injury or disease, and (3) evidence of 
a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, 
competent lay evidence may demonstrate the presence of any 
of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009).

The Veteran has a current disability as reflected in the 
November 2009 VA examination which diagnosed right shoulder 
degenerative joint disease. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

As noted above, service treatment records are mostly 
unavailable.  The March 1946 separation examination reflects 
there were no musculoskeletal defects.  Daily sick reports 
for the Veteran's battery reflect he was treated for 
unspecified injuries on May 16, 1949 and on July 5, 1949.  
However, the subsequent January 1956 separation examination 
describes the upper extremities as normal and did not note 
any defects or diagnoses.  

The Veteran, however, provided a history of an injury when 
he slipped and fell and was trapped by a machine gun while 
serving in Panama.  He indicated he injured his right 
shoulder around this time.  The Veteran is competent to 
testify about the conditions which caused his injury and the 
symptoms he experienced at that time. See Barr v. Nicholson, 
21 Vet. App. 303(2007).  Additionally, the Board finds the 
Veteran's report of an injury in 1949 or 1950 to be credible 
as there is no conflicting evidence of record.  In fact, as 
noted above, the sick call records reflect two instances 
where the Veteran was treated.  Additionally, the Veteran 
submitted two lay statements in support of his claim which 
confirmed such accidents.  For example, a March 1982 letter 
of the Veteran's step son dated relates that the Veteran was 
admitted to a hospital in Canal Zone Panama during 1949 or 
1950.  The letter continues to state the Veteran was rushed 
to the hospital for exploratory surgery as a result of an 
accident that occurred at the Island of Flamenco.  
Similarly, a statement from the Veteran's former spouse 
relates that in 1950 the Veteran sustained 2 accidents while 
at the Canal Zone Panama.  The first required observation in 
a hospital and the second required an operation.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006), Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  Therefore, the injury as reported 
by the Veteran will be accepted as the inservice incurrence.

The final element is whether there is competent evidence of 
a nexus between the current degenerative joint disease of 
the right shoulder and the injury during service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, as noted 
above, in certain cases, competent lay evidence may satisfy 
any of the required elements.  "Competent lay evidence" is 
defined as any evidence not requiring that the proponent 
have specialized education training or experience but is 
provided by a person who has the knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).

A September 2008 VA outpatient treatment record includes a 
subjective history of right shoulder pain since an accident 
50 years ago.  The physician concluded there was right 
shoulder pain with signs of impingement and rotator cuff 
tear on magnetic resonance imaging test (MRI); however, the 
physician did not express an opinion as to the etiology.  A 
December 2008 VA outpatient treatment record includes a 
subjective history of right shoulder pain which started 
after a motor vehicle accident in 1945.  The subjective 
history continued to state that the Veteran was aware the 
problem could be related to a rotator cuff tear.  
Significantly, the physician concluded the Veteran had a 
rotator cuff tear and did not express an opinion as to the 
etiology of the disability.  

In this regard, the Veteran was afforded a VA examination in 
November 2009 to assess the presence and etiology of any 
disability.  After reviewing the claims file and considering 
the Veteran's complaints, including the Veteran's reported 
history of an injury during service, the examiner concluded 
it was less likely than not that the current degenerative 
joint disease was related to the injury during service.  The 
examiner explained that the current condition was consistent 
with a large rotator cuff tear/arthropathy/pseudoparalysis.  
The examiner noted that this was unlikely a result of an 
injury that occurred 51 years in the past and further 
explained that during a prior examination in the 1980s the 
Veteran did not display this degree of impairment.  

None of the other VA or private treatment records includes 
any lay assertions or medical opinions concerning the 
history of the right shoulder degenerative joint disease.  
Such evidence was generated with the purpose of recording 
medical treatment for symptoms, and not towards ascertaining 
a diagnosis.  The latter form of examination and its 
attendant focus would necessarily be more probative of this 
inquiry.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 
Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].

In this case, the Board finds the November 2009 VA 
examiner's opinion to be the most probative evidence of 
record.  Specifically, the examiner reviewed the entire 
claims file and included a rationale for his opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999)(holding that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
While the VA outpatient treatment records purport to link 
the condition to service, these records reflect only the 
Veteran's subjective history as to the etiology of the 
condition.  The law provides that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  While the Veteran is clearly competent to 
describe the injury and his longstanding complaint of pain, 
he is not competent to provide an opinion as to the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In short, the most probative evidence concerning 
the etiology of the condition is the VA examination which 
concluded the condition was less likely related to the 
accident during service.

However, given the Veteran's complaints of continuity of 
pain, the Board considered whether service connection could 
be warranted based upon continuity of symptomatology.  
Records from Westinghouse indicate the Veteran occasionally 
received treatments for shoulder ailments from 1957 until 
1971.  Although a letter from a private physician dated in 
September 1981 reflects the Veteran received treatment for 
the right shoulder from March 1977 to August 1977, this 
still represents a gap of approximately 6 years from when he 
was last treated in 1971.  Similarly, after records dated in 
1984 which reflect treatment for the shoulder, there is 
another gap in treatment until 2001, nearly 17 years.  
Evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, there are records that clearly reflect 
negative findings.  For example, an examination performed by 
Westinghouse in November 1956 notes no complaint of the 
shoulder and described no deformities of the extremities.  
Other examinations performed by Westinghouse in 1958 and 
1960 specifically describe the extremities as negative.  
These physicals also note the Veteran did not report any 
illness or have any complaint from 1958 until 1965.   In 
this case, the Board attaches greater probative weight to 
the clinical findings of these physicians, skilled, unbiased 
professionals that were providing contemporaneous reports of 
the state of the Veteran's physical fitness, than to the 
statements provided by the Veteran as to continuity of 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"); 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Therefore, the preponderance of the evidence is against he 
Veteran's claim. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder wound or injury is 
denied.



____________________________________________
JONATHAN B. KRAMER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


